COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In the Interest of B. S. C. F. aka B. F. C., A Child

Appellate case number:      01-18-00907-CV

Trial court case number:    2017-00823J

Trial court:                314th District Court of Harris County

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”) for the father, F. C.
On November 12, 2018, appellant’s counsel, Donald M. Crane, filed a notice of appearance
and an unopposed motion for a first extension of time to file appellant’s brief, requesting
an 18-day extension until November 30, 2018.

       Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2017). Here, the notice of appeal was timely filed on
October 8, 2018, in the trial court from the September 26, 2018 final decree for termination
by appointed counsel for the father, F. C., setting the 180-day compliance deadline for
April 5, 2019. See TEX. R. APP. P. 26.1(b). Although appellant F. C.’s motion is
unopposed, the accelerated schedule in termination cases requires greater compliance with
briefing deadlines and greater scrutiny of extensions.

       Appellant F. C.’s counsel contends that an extension is needed because he has been
busy preparing filings in three other termination appeals and he has been appointed to
several new accelerated appeals.

        Accordingly, appellant F. C.’s motion for an extension of time to file appellant’s
brief is GRANTED until November 30, 2018, but no further extensions will be granted
absent extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       It is so ORDERED.

Judge’s signature: /s/ Laura Higley
                   X Acting individually        Acting for the Court

Date: November 15, 2018